Mr. Justice Thornton delivered the opinion of the Court: That appellants are guilty of a trespass, is conceded by their counsel; but it is insisted that the damages assessed are wholly disproportionate to the injury sustained. Eleven persons, in the night time, wantonly and forcibly, and without any license or permission from the owner, tore down a building erected on leased ground, the lease having expired, and removed the building materials, horses and goods and chattels in the building, to the street or square in front of it, and did some damage to the property. The verdict was for f600. Even if the party whose property was thus injured was a mere tenant at will, he ought not to be dispossessed in this manner. Eesort should have been had to the appropriate action to obtain possession. If a party, with the police force at his command, can thus violate the law and trample upon the rights of the citizen with slight punishment, there is no security for any possession—no protection to property. The whole conduct of the parties was an outrage upon individual rights and upon the law, and all the circumstances indicate wantonness and malice. In such a case exemplary damages were properly awarded, and no court should weigh the testimony nicely for the purpose of reducing the amount. Objection is made to several instructions refused. The fifth in the series is substantially contained in the second given for the appellants. The third, sixth and seventh are so much alike that they will be considered together. They assume that if the defendants acted in good faith, and under the belief that Jasper had the right to remove the property, then they are liable only for actual damages. When one man invades the rights of another and transgresses the law, he does so at his peril. He can not exempt himself from punishment when he misapprehends the law, because he believes that he was right. He is bound to know the law, and if he does not, it is his duty to acquire such knowledge. Action, without it, must be regarded as reckless. Johnson v. Camp, 51 Ill. 219. The fourth instruction was properly refused. We are not aware that the advice of counsel has ever been held to be any excuse in actions of this character, and counsel have referred us to no authority. The principle has only been made to apply in actions for malicious prosecution. But the evidence did not justify the instruction. It does not appear, either in the testimony or in the instruction, that any statement of facts was made to the counsel who gave the advice; and the witness, upon cross-examination, said: “ I don’t know that he told me that I had the right, by law, to turn Purnell out of possession by force.” The principal actor in the transaction was not then informed, by his counsel, that he could obtain possession by force. The law has not only been shamefully violated, but the time and the manner of the trespass, and the force employed, impress us with the couviction that the parties acted recklessly and maliciously, and punitive damages were rightfully assessed against them. We do not think they were excessive, and the judgment is affirmed. Judgment affirmed,.